Name: Commission Regulation (EEC) No 3612/86 of 27 November 1986 amending Regulation (EEC) No 3518/86 on specific surveillance measures applicable to imports of orange juice
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  information technology and data processing;  plant product;  trade
 Date Published: nan

 28 . 11 . 86 Official Journal of the European Communities No L 335/ 15 COMMISSION REGULATION (EEC) No 3612/86 of 27 November 1986 amending Regulation (EEC) No 3518/86 on specific surveillance measures appli ­ cable to imports of orange juice the system ; whereas provision should be made to enable trade to continue uninterrupted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1838/86 (2), and in particular Article 18 (2) thereof, Whereas Commission Regulation (EEC) No 351 8/86 (3) introduced specific surveillance measures applicable to imports of orange juice ; Whereas pursuantto this system import licences are to be issued on the fifth working day following the day on which applications are lodged ; whereas this period is likely to prevent the release for free circulation of the products in question during the first days of operation of HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to Article 6 of Regulation (EEC) No 3518/86 : 'However, Article 4 (2) shall only apply with effect from 5 December 1986.' Article 2 This Regulation shall enter into force on 28 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p . 1 . 0 OJ No L 159, 14. 6. 1986, p. 1 . (3) OJ No L 325, 20. 11 . 1986, p. 14.